COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                    MEMORANDUM ORDER

Appellate case name:     Jennifer H. Pine v. Catherine Deblieux

Appellate case number:   01-13-00008-CV

Trial court case number: PR030352

Trial court:             Co Ct at Law No 4 & Probate of Brazoria County

Date motion filed:       March 8, 2013

Party filing motion:     Appellee


       It is ordered that the motion for rehearing is DENIED.

Judge’s signature: /s/ Chief Justice Sherry Radack____________
                   Acting for the Court


Panel consists of: Chief Justice Radack, Justices Higley and Brown

Date: March 21, 2013